NOT PRECEDENTIAL
ELD-030
                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               ___________

                                   No. 11-2167
                                   ___________

                              JASON PHILLIP FORD,
                                               Appellant

                                         v.

PRESIDENT OF THE UNITED STATES; ATTORNEY GENERAL OF THE UNITED
STATES; NEW YORK LIFE INSURANCE; WELLS FARGO; DOMINO SUGAR; JP
        MORGAN CHASE; RJ REYNOLDS; NORFOLK SOUTHERN;
       CSX TRANSPORTATION; LORILLARD; WESTPOINT HOME;
           UNIVERSITY OF PENNSYLVANIA; UNION PACIFIC
               ____________________________________

                   On Appeal from the United States District Court
                      for the Eastern District of Pennsylvania
                            (D.C. Civil No. 11-cv-02365)
                    District Judge: Honorable Paul S. Diamond
                    ____________________________________

 Submitted for Possible Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                   June 9, 2011
            Before: AMBRO, FISHER AND CHAGARES, Circuit Judges

                            (Opinion filed: July 7, 2011)
                                    _________

                                     OPINION
                                     _________

PER CURIAM
       Jason Phillip Ford appeals, pro se, from the order of the United States District

Court for the Eastern District of Pennsylvania dismissing his action pursuant to 28 U.S.C.

§ 1915(e). Because the appeal does not present a substantial question, we will summarily

affirm. See Third Circuit LAR 27.4; I.O.P. 10.6.

       Ford sued President Barack Obama, Attorney General Eric Holder, the University

of Pennsylvania, and several business corporations. Ford alleged that he is the great,

great, great grandson of slaves and sought damages for, inter alia, the “unknowability of

[his] lineage,” as well as the loss of his “native tongue” and customs. Ford asserted that

liability for such damages is founded on the “value of uncompensated labor,” the

“profiteering of private industry groups,” and “exemplary or punitive damages to deter

slavery.” After reviewing the complaint1, the District Court dismissed it as frivolous

under 28 U.S.C. § 1915(e)(2)(B). Ford appeals.

       We have appellate jurisdiction pursuant to 28 U.S.C. § 1291, and we exercise

plenary review over the District Court’s dismissal under section 1915(e)(2)(B). See Allah

v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000).

       First, the District Court properly dismissed Ford’s claims against President Obama

and Attorney General Eric Holder because sovereign immunity deprived the court of



      1
        Ford asserts that a large portion of his complaint was not transmitted to the
      District Court. We have reviewed Ford’s entire submission and conclude it would
      be futile to remand for consideration of that material.
                                             2
jurisdiction.2 As the court rightly noted, suits against federal officers in their official

capacity are really suits against the government, and for these suits to go forward, the

government must waive its sovereign immunity. See FDIC v. Meyer, 510 U.S. 471, 483

(1994); Jaffee v. United States, 592 F.2d 712, 717 (3d Cir. 1979). Ford points to no

applicable waiver of sovereign immunity, and none is readily apparent to us.

       The District Court also correctly determined that Ford’s complaint failed to meet

the pleading requirements of Rule 8(a) of the Federal Rules of Civil Procedure.3 See Fed.

R. Civ. P. 8. Ford invoked 42 U.S.C. § 1982 as providing the basis for his claims against

the remaining defendants. That statute provides that all citizens have equal rights to

“inherit, purchase, lease, sell, hold, and convey real estate and personal property.” See 42

U.S.C. § 1982. We agree with the District Court that nothing in the complaint suggests

that the remaining Defendants caused Ford to be deprived of such rights.

       Lastly, because it appears that amendment of Ford’s complaint would be futile, we

conclude that the District Court did not err in declining to afford him leave to amend. See

Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).


       2
        Ford invoked Bivens v. Six Unknown Named Agents of Federal Bureau of
       Narcotics, 403 U.S. 388 (1971), but appears to name the defendants in their
       official capacities only.
       3
        Rule 8(a) requires a short and plain statement setting forth: (1) the grounds upon
       which the court’s jurisdiction rests; (2) the claim(s) showing that the pleader is
       entitled to relief; and (3) a demand for judgment for the relief sought by the
       pleader. Id.
                                               3
      As Ford’s appeal presents no substantial question, we will summarily affirm. See

Third Cir. LAR 27.4; I.O.P. 10.6.




                                          4